Citation Nr: 1736246	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable disability rating prior to April 21, 2014, and to an increased rating in excess of 40 percent thereafter, for prostatitis.  


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1972 to September 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was previously represented in these matters by a private attorney; however, the Veteran and his attorney each submitted August 2015 statements indicating that the representation had been revoked.  Accordingly, the Board has determined that the Veteran does not have a legal representative, as there is no valid VA Form 21-22 or 21-22a of record, and that he desires to represent himself in this appeal.  See 38 C.F.R. § 14.631(f).

The issue of entitlement to service connection for a low back disability, previously associated with this appeal stream, was granted by the RO in an October 2016 rating decision.  Therefore, it is not in appellate status and will not be addressed here.  

This case was most recently before the Board in August 2016 and remanded for additional development.   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay; however, a remand is necessary to afford the Veteran's claim every possible consideration.  

The Board notes that a number of new records have been associated with the Veteran's claims file following the March 2017 supplemental statement of the case (SSOC).  These records include private treatment records from the Veteran's urologist and a VA-contracted examination report.  This evidence has not been considered by the AOJ in the first instance, and the Veteran has not submitted a waiver concerning such evidence.  As such, the Board finds it has no choice but to remand this appeal in order that all relevant evidence associated with claims file without a waiver may be considered by the AOJ in the first instance.

The Board also finds that the Veteran has now adequately identified his private urologist.  Accordingly, the AOJ must attempt to obtain any additional records, if any, from this provider.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records from the Canandaigua VA Medical Center (VAMC) (including the Rochester Outpatient Clinic) and the Buffalo VAMC) are associated with the claims file, including any updated records.

2.  Request all records not already associated with the claims file (i.e. records dated earlier than February 18, 2013 and any updated records) from the Veteran's now adequately identified private urologist, Dr. A. G.  If necessary, obtain an updated authorization form from the Veteran to request these records on his behalf.   

3.  Send the Veteran a letter advising him that records of prostatitis treatment prior to February 18, 2013, if any, are necessary to support his claim and ask him to submit any treatment records from this time period and any additional relevant evidence. 

4.  Once the record is deemed complete, the AOJ should then review the record and readjudicate the claim.  If it is necessary to obtain an additional VA medical opinion or examination to fairly interpret any newly received treatment records, such opinion or examination should be arranged.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran the opportunity to respond, and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).




